MEMORANDUM ***
We have jurisdiction over this matter pursuant to 28 U.S.C. § 1291, and we affirm the district court’s grant of the Third-party Defendants’ Joint Motion for Summary Judgment and dismissal of Burlington Northern and Santa Fe Railway Company’s third-party claims against Glacier Motor Sales and Service, Inc. and Anderson Service, Inc., for the reasons stated by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *559courts of this circuit except as provided by Ninth Circuit Rule 36-3.